Exhibit 10.1
LAKESHORE TOWERS
SECOND AMENDMENT TO OFFICE LEASE
     This Second Amendment to Office Lease (the “Second Amendment”), dated as of
June 13 , 2011, is made by and between Lakeshore Towers Limited Partnership
Phase II, a California limited partnership (“Landlord”), and Quality Systems,
Inc., a California corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant entered into that certain Lease dated as of
September 18, 2007, as amended by that certain First Amendment to Office Lease
dated July 8, 2010 (collectively, the “Existing Lease”) covering those certain
Premises situated in that certain office building located at 18111 Von Karman
Avenue, Irvine, California, within the project commonly known as “Lakeshore
Towers.” as more particularly described in the Existing Lease.
     B. Landlord and Tenant mutually desire to enter into this Second Amendment
in order to amend the Existing Lease to, among other things, expand the Premises
(the Existing Lease, as amended by this Second Amendment, the “Lease”).
     FOR VALUABLE CONSIDERATION, the receipt and adequacy of which is hereby
acknowledged, Landlord and Tenant agree as follows:
1. Defined Terms. The meaning of certain defined terms in the Existing Lease
shall be modified as follows:
     1.1 Premises. Effective as of the Expansion Premises Commencement Date (as
defined below), the term “Premises” shall include, in addition to the Sixth
Floor Premises and Seventh Floor Premises, the Expansion Premises (as defined
below).
     1.2 Base Rent. Effective as of the Expansion Premises Commencement Date.
“Base Rent” for the Expansion Premises shall be as follows:

                                              Annual               Monthly    
Rental Rate       Annual     Installment     per Rentable       Base Rent     of
Base Rent     Square Foot  
July 1,2011 through
  $ 214,056.00     $ 17,838.00     $ 24.00  
June 30, 2012
                       
July 1,2012 through
  $ 220,477.68     $ 18,373.14     $ 24.72  
June 30, 2013
                       

          Tenant shall pay to Landlord the first month’s Base Rent in the amount
of Seventeen Thousand Eight Hundred Thirty-Eight and no/100 Dollars ($17,838.00)
for the Expansion Premises prior to July 1, 2011.
     1.3 Lease Expiration Date. Effective as of the Expansion Premises
Commencement Date, “Lease Expiration Date” for the Expansion Premises shall mean
June 30, 2013.
     1.4 Base Year. Effective as of the Expansion Premises Commencement Date,
“Base Year” for the Expansion Premises shall mean calendar year 2011.
     1.5 Lease Term. Effective as of the Expansion Premises Commencement Date,
“Lease Term” for the Expansion Premises shall mean the period of July 1, 2011
through June 30, 2013.
     1.6 Tenant’s Share. Effective as of the Expansion Premises Commencement
Date, “Tenant’s Share” for the Expansion Premises shall mean three and
eighty-two hundredths percent (3.82%). Such Tenant’s Share is calculated on the
basis of the 2009 Stephenson Calculation (as defined below).
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

1



--------------------------------------------------------------------------------



 



2. Tax Increase Protection. The Tax Reassessment Protection Period shall not be
applicable to the Expansion Premises.
3.Expansion Premises. Effective as of July 1, 2011 (the “Expansion Premises
Commencement Date”). Landlord hereby leases to Tenant and Tenant leases from
Landlord approximately 8,919 rentable square feet (7,598 usable square feet)
located on the Sixth Floor of the Building commonly known as Suite 650 (the
“Expansion Premises”). Except as otherwise provided herein, the Expansion
Premises is leased to Tenant subject to all the terms, covenants and conditions
set forth in the Lease.
     The Expansion Premises is shown on page 1 of Exhibit A to this Second
Amendment. The rentable square footage and usable square footage of the
Expansion Premises was calculated pursuant to BOMA by Stephenson Systems on
February 4, 2009 (“2009 Stephenson Calculation”), and such calculations have
been provided to Tenant. Landlord and Tenant accept the 2009 Stephenson
Calculation of 8,919 rentable square feet and 7,598 usable square feet for the
Expansion Premises and 233,760 rentable square feet for the Building as final.
4. Term Extension Option. The option to extend the Lease Term pursuant to
Section 2.2 of the Existing Lease is not applicable to the Expansion Premises.
5. Parking. Effective as of the Expansion Premises Commencement Date, Tenant
shall be entitled to rent up to thirty-three (33) unreserved parking spaces in
the Parking Structure. Such thirty-three (33) parking spaces shall be available
for use by Tenant so long as Tenant is also using the one hundred ninety(190)
parking spaces (or one hundred fifty(150) spaces if Landlord must reduce parking
spaces available to Tenant to provide 3.75 unreserved parking spaces to other
tenants) as contemplated by Section 8 of the First Amendment.
The cost to Tenant of such thirty-three (33) parking spaces shall be Twenty-Five
and no/100 Dollars ($25.00) per month per space payable at the same time as
monthly installments of Base Rent are due.
6. Tenant Improvements. Tenant has inspected the Expansion Premises and accepts
the Expansion Premises in its current “AS IS” condition. Landlord shall not
construct improvements or make any refurbishments to the Expansion Premises.
Tenant’s right to make Alterations to the Expansion Premises shall be as
provided in the Lease.
7.Brokers. Tenant warrants and represents that it has not dealt with any real
estate broker, agent, sales person or finder in connection with this Lease or
its negotiation except for Grubb & Ellis Company (“Tenant’s Broker”) and Cushman
& Wakefield of California, Inc. (“Landlord’s Broker”). Tenant shall indemnify
and hold Landlord, its agents and employees harmless from any costs, expense or
liability (including costs of suit and reasonable attorneys’ fees) for any
compensation, commission or fees claimed by any other real estate broker, agent,
sales person, finder or other entity claiming through Tenant in connection with
this Lease or its negotiation. Landlord agrees to pay to Tenant’s Broker a
commission equal to Seventeen Thousand Three Hundred Eighty-One and 35/100
Dollars ($17,381.35). The commission payable to Tenant’s Broker shall be due
thirty (30) days following the execution and delivery of this Second Amendment
by Landlord and Tenant so long as Tenant is not then in default under the Lease.
Landlord shall pay a commission to Landlord’s Broker pursuant to a separate
agreement.
8. Miscellaneous.
     8.1 Effect of Amendment. Except to the extent the Existing Lease has been
modified by this Second Amendment, the remaining terms and conditions of the
Existing Lease shall remain unmodified and in full force and effect.
     8.2 Defined Terms. The defined terms used in this Second Amendment, as
indicated by the first letter of a word being capitalized, shall have the same
meaning in this Second Amendment as such terms have in the Existing Lease except
as otherwise expressly provided in this Second Amendment.
9. Execution. This Second Amendment has been executed and shall be deemed
effective as of the date first above written.
“Landlord”:
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

2



--------------------------------------------------------------------------------



 



            LAKESHORE TOWERS LIMITED
PARTNERSHIP PHASE II, a California limited
partnership

  By:    Skipper Realty Corporation,
a Delaware corporation
Title: Sole General Partner
   

                  By:   /s/ Robert Jones         Name:   Robert Jones        
Title:   Vice President     

            “Tenant”:

QUALITY SYSTEMS, INC.,
a California corporation
      By:   /s/ Paul Holt         Name:   Paul Holt         Title:   EVP and
CFO     

                  By:   /s/ Steven Plochocki         Name:   Steven Plochocki   
    Title:   CFO     

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

3



--------------------------------------------------------------------------------



 



EXHIBIT A
EXPANSION PREMISES FLOOR PLAN
(LOGO) [a58325a5832500.gif]
EXHIBIT A
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

Page 1